 154DECISIONSOF NATIONALLABOR RELATIONS BOARDSquareD Companyand International Brotherhood ofElectricalWorkers, Local 2220, AFL-CIO. Case 9-CA-6992June 14, 1973DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, AND PENELLOOn January 24, 1973, Administrative Law JudgeWilliam J. Brown issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge to theextent that they are consistent herewith.The Union has represented Respondent's employ-ees sincethe commencement of production in 1957.Over this long period of time it has filed and processedmany grievances pursuant to the parties' contractualgrievance-arbitration procedures. The AdministrativeLaw Judge has found that on two occasions, in Febru-ary 1972 and again in late March or early April 1972,Respondent Shift Supervisor Moberly told UnionStewardWalton at grievance meetings concerningwalk-spaceobstructionsthatthegrievancesamounted to nit-picking and that Walton should fileno more grievances on the subject, and he concludedthat Respondent thereby violated Section 8(a)(1) ofthe Act. However, the record shows that only a singlemeeting took place between Moberly and Waltonconcerning a walk-space grievance at which Moberlytalked toWalton in the aforementioned manner.Thereafter, according toWalton's own testimony."Every time the aisle was piled up and we wanted itcleared up we filed a grievance." Many other types ofgrievances were also filed, at least 60 pertaining solelyto the matter of access to the salaried workers' can-teen,which Respondent has been processing on anindividual basis though involving the same subjectmatter. No one has suffered disciplinary action forfiling these grievances.In the circumstances described, we do not find thatMoberly's remarks to Walton on the single, isolatedoccasion noted above rises to the level ofan 8(a)(1)violation. But even were we to assume that such re-marks may have been in technical contravention ofthe Act, we do not believe that they are sufficient tojustify either the finding of an unfair labor practice orthe issuance of a remedial order.'In so concluding, we are not, of course, unmindfulof ourCollyer 2resolve to encourage collective bar-gaining by requiring parties to adjust their differencesthrough their own agreed-upon methods. But we re-ject our dissenting colleague's charge that our disposi-tion of the case "permit[s] Respondent to discourageuse of the grievance-arbitration machinery." Viewed,as they must be, in the total context of the parties'bargaining relationship,Moberly's remarks do notevidence a rejection by Respondent of the principlesof collective bargaining or indicate a repudiation ofthe terms of its agreement with the Union. For sure,they do not appear to have had an inhibiting effect onthe subsequent filing of grievances.Accordingly, we shall dismiss the complaint in itsentirety.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the complaint hereinbe, and it hereby is, dismissed in its entirety.MEMBER JENKINS,dissenting:For the reasons set out in the Administrative LawJudge's decision, I would affirm his finding of a viola-tion of Section 8(a)(1) in Respondent's efforts to pre-vent the union from filing grievances. Inasmuch as wehave been told repeatedly by the courts that if we finda violation we must provide a remedy, I would do so.Even more curious, however, is the willingness of twosponsors of theCollyerdeferral-to-arbitration policyto permit Respondent to discourage use of the griev-ance-arbitrationmachinery, which inCollyertheyhailed as the most appropriate method for resolvingdisputes which in any way touch upon the substanceof the union contract. If theCollyermajority requiresthe union to go the grievance-arbitration route ratherthan come to this Board in cases of statutory viola-tjons, and then will not remedy an employer's effortsunlawfully to shut off access to that route, the Act isindeed made meaningless.1SeeAmerican Federationof Musicians,Local76,AFL-CIO (John CWakely),202 NLRB No. 80.2Collyer Insulated Wire,a Gulfand Western Systems Co.,192 NLRB 837.DECISIONWILLIAM J.BROWN,Administrative Law Judge: This pro-ceeding under Section10(b) of the National Labor Rela-tionsAct, as amended,came on tobe heardat Lexington, SQUARE D COMPANY155Kentucky, on October 11, 1972. The original charge of un-fair labor practices was filed on April 24, 1972, by theCharging Party, hereinafter sometimes referred to as theUnion, and the complaint herein was duly issued on June30, 1972, by the General Counsel of the National LaborRelations Board, acting through the Board's Regional Di-rector for Region 9. It alleged, and the duly filed answer ofthe Respondent, hereinaftersometimesreferred to as theCompany, denied the commission of unfair labor practicesdefined within the scope of Section 8(a)(1) of the Act.At the hearing the parties appeared and participated, asnoted above, with full opportunity to present evidence andargument on theissues. Subsequent to the close of the hear-ing briefs were received from the General Counsel and theCompany and have been fully considered. On the entirerecord herein and on the basis of my observation of thewitnesses, I make the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe pleadings and evidence establish that the Company,a corporation organized and existing under and by virtue ofthe laws of the State of Michigan, is engaged at its plant inLexington,Kentucky, in the manufacture of electricalequipment and, during the 12-month period preceding is-suance of the complaint herein, purchased and caused to beshipped to its Lexington plant directly from points outsidethe Commonwealth of Kentucky, goods and materials val-ued in excess of $50,000. I find, as the Company concedes,that it is an employer engaged in commerce within the pur-view of Section 2(6) and (7) of the Act.IITHE LABORORGANIZATION INVOLVEDThe pleadings and evidence establish,and I find,that theUnion is a labor organization within the purview of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe Union has been the collective-bargaining representa-tive of the Company's production and maintenance em-ployees since the commencement of production in 1957. Atallmaterial times employer-employee relations have beengoverned by a collective-bargaining agreement. The currentagreement runs for the term March 1971 to February 28,1974. It contains a provision to the effect that disputes overinterpretation or application of the agreement shall be ad-justed under an established grievance procedure. The grava-men of the General Counsel's complaint is that SupervisorsVerne Curtis, Darrell Moberly, and Bobby Dale by wordsand deeds frustrated the grievance process and the adminis-tration of the agreement. The Company has denied thecommission of the unfair labor practices alleged. Alterna-tively it asserts that all instances of alleged unfair laborpractices are embraced by the existingagreementbetweenthe Company and the Union and that the Board shoulddefer to theexistingcontractual arbitration procedures.A. Verne CurtisVerne Curtis, second shift manager and admittedly a su-pervisor, is alleged in paragraph 5(a) of the complaint tohave, in the period from November 1971, through April1972 to have engaged in four instances of unfair labor prac-tices.General Counsel alleges in paragraph 5(a)(i) of the com-plaint that, during the month of November 1971, Curtisrefused to discuss a grievance at a prearranged grievancemeeting, terminated said meeting with a vulgar demandthat the grievant and the union representative leave theoffice and physically ousted an employee representative ofthe Union with the threat that a future refusal would resultin discharge. The grievant in question, Bobby Cole, appearsto have miscalculated the date of this meeting and in factthe incident in question occurred September 28 and is bar-red by the limitations of Section 10(b) of the Act. In anyevent I credit Curtis' account to the effect that Curtis en-gaged in no verbal or physical improprieties on this occa-sion. I therefore recommend dismissal of the allegations ofthe complaint in paragraph 5(a)(i).The complaint alleges in paragraph 5(a)(ii) that duringDecember 1971, Curtis replied to a request from UnionSteward Hayes that a chief steward be present during thediscussion of disciplining of two employees in Curtis' office,by vulgarly ordering the steward to leave the room. Hayes'recollection of the discussion and events on this matter isshown to have been indistinct and the evidence indicatesthat the matter was resolved with the assistance of the chiefsteward. There would appear to be no unfair labor practicesinvolved in this incident and I recommend dismissal ofparagraph 5(a)(ii) of the complaint.Paragraph 5(a)(iii) of the complaint alleges that, duringFebruary 1972, Curtis threatened a chief steward with dis-charge if he continued to refuse to let Company foremenmake appointments for his conduct of union business. Asthe company brief points out, this matter must have arisenin December 1971, when a conversation occurred betweenCamuse and Curtis concerning the latter's refusal to allowCamuse tosee amanagement official. I credit Curtis' denial,in any event, of having threatened Camuse with dischargeon the occasion in question and I recommenddismissal ofthe allegations of the complaint in this regard.It is alleged in paragraph 5(a)(iv) of the complaint that theCompany engaged in unfair labor practices in the course ofa grievance meeting on or about April 17, by ridiculing theUnion and its officers and accusing the officers of collecting1The allegations of paragraphs 5(a) and (b) of the complaintcharacterizethe unfair labor practices therein alleged as having"vulgar"overtones. It isassumed that the vulgantyin question was most probably not unknown inthe shop and, in appraising the evidence, I attach no particularsignificanceto the vulgar aspects of the discussionsinvolved.Since the nature of theunfair labor practices here alleged involves the use or abuse of the contractu-al procedures themselves,Icannot see much to be said for deferring toarbitration in this case. 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDexcessive dues while doing nothing for the employees.Ca-muse testified that,in the course of a grievance meeting inApril 1972,General Foreman Curtis said that the Unioncharged excessive dues and wasted the receipts on expensivetrips,using funds that couldbe appliedto repair of theparking lot.Iconclude that this comment was not of anature such as to constitute an unfair labor practice butrather within the protectionaffordedfree speech devoid ofcoercion.B.DarrellMoberlyMoberly, a company employee since 1958 and managerof plant 2 on the first shift for 2-1/2 years, at the time of thehearing herein,is alleged to have engaged in conduct consti-tuting interference,restraint, and coercion under the Act onsix different occasions.Paragraph 5(b)(i) of the complaintallegesthat in Febru-ary 1972 Moberly told a union steward that a certain griev-ance filed concerning an uncorrected safety problemamounted to no more than nitpicking and that he should fileno more grievances on the particular matter.The stewardin question,James Walton,testified that in the course of aFebruary 1972 meeting, Moberly said that certain griev-ances filed concerning obstructions in a walk-spaceamounted to nitpicking,and should not have been filed, andthat he should file no more grievances on the matter. Theevidence indicates that the matter of crawl space couldreasonably be considered a matter of substantial concern toemployee safety and I find that Moberly's interdiction offurther protests could well inhibit the processes of bargain-ing or safety discussions on the subject.I conclude that theallegations of paragraph 5(b)(i) of the complaint are sus-tained by the preponderance of the evidence and I concludethat the Company engaged in the unfair labor practicesalleged in this section of the complaint.Paragraph 5(b)(ii) of the complaint alleges that the Com-pany engaged in unfair labor practices through Moberly'sconduct, on or about March 23, in taking incomplete griev-ances from a union steward on the false claim that the chiefsteward had agreed that the steward should stop filing theparticular grievances.This allegation relates to an encoun-ter between employee Walton, a union steward, and Mober-ly.Walton testified that a problem existed relating to thelack of a canteen in plant 2 and the Company's blocking ofaccess from plant 1. A grievance was processed on the sub-ject and Moberly announced that there would be no moregrievances entertained in the matter.Since the Union failedto seek further relief within the established contractual pro-cedures available, I cannot conclude that the policies of theAct would be furthered by the finding of unfair labor prac-tices in this incident and I recommend dismissal of theallegationsof paragraph 5(b)(iii) of the complaint.Paragraph 5(bxiii) of the complaint alleges that Moberly,about March 23 threatened an employee with disciplinaryaction if he persisted in filing grievances on employee re-quests.This item relates to the enforcement of the plant ruleagainst allowing hourly rated employees access to the sala-ried workers canteen.The Companyenforced the rule inMarch 1972 and a number of hourly employees filed griev-ances.When the Company supervisors noted the steward,Walton, working on them,Moberly took the grievances,without protest from Walton,discussed their handling withPersonnel Manager Cowley,and then returned the griev-ances to Chief Steward Blackwell.This incident relates en-tirely to an apparent misunderstanding resulting fromcompany efforts to minimize the volume of discussions overmany complaints on the same subject.There is no evidenceof a rejectionby the Companyon the principles of collectivebargaining nor does the evidence indicate a repudiation ofeither the terms of the agreement.I recommend dismissal ofthe allegations of paragraph 5(b)(iii)of the complaint.The complaint alleges in paragraph 5(b)(iv)that Moberlycommitted unfair labor practices on an unknown date inlateMarch or earlyApril 1972,by telling a union steward,in the presence of the chief steward and an employee thathe wanted no more grievances filed on a matter even thoughthe Union might have advised the employee to file the griev-ance.Union Steward Walton testified that he filed a griev-ance concerning a safety problem arising out of the narrowwidth of an aisle frequently used by employees in gettingtools.Following the filing of this grievance the situation wasremedied but recurred when the aisle again filled up andWalton filed five or six additional grievances on the subject.Thereupon at a meeting in Moberly'sofficeMoberly ac-cusedWalton of nitpicking and told him to file no moregrievances on the subject. AlthoughMoberlydenied issuingsuch a prohibition I creditWalton'saccount. I findMoberly's interdict to be an instance of interference, re-straint,and coercion as alleged in the complaint.Paragraph 5(b)(v) of the complaint alleges that in Marchor April1972 Moberly directed a chief steward,in the pres-ence of a steward and an employee, not to authorize thesteward to file a grievance against Moberly's orders,threat-ening the steward with suspension if he did so authorize thefiling.This aspect of the case is another facet of the continu-ing grievance filing concerning the Company rule prohib-iting unit employees from using the salaried employeescanteen.I credit Moberly's testimony that the grievances inquestion were not signed and conclude that there occurredno unfair labor practices of the nature alleged in this partic-ular section of the complaint.Paragraph 5(b)(vi)of the complaint alleges that the Com-pany,through Moberly,engaged in unfair labor practicesby telling a chief steward,aboutApril 21,in the presenceof a steward and employees, that all of the steward's safetycomplaints were ridiculous and a waste of time. StewardWalton testified that on the date in question Moberly statedto him that his safety complaints were ridiculous and awaste of time.Moberly did not directly dispute the accountof Walton but the incident in question clearly appears to bean expression of opinion and I can find no unfair laborpractices in this instance.C. Bobby DaleDale, admittedly a supervisor in his job as a department SQUARE D COMPANY157manager on the -second shift,is alleged in the complaint tohave engaged in six separate instances of conductamounting to violation of Section 8(a)(1) of the Act. Priorto his becoming a supervisor Dale had worked for someperiod as a unit employee. At that time Dale had been achief steward,a board member,and local vice president.Section 5(c)(i) of the complaint alleges that Dale engagedin unfair labor practices within the scope of Section 8(a)(1)of the Act on or about October 27 by telling a union stewardthat he would have to come to the chief steward's workplaceto discuss union business inasmuch as the chief stewardwould not be allowed to leave his work location.Steward Kenneth Hayes testified that on October 27,1971, foreman Dale told him that Chief Steward Camusewould no longer be permitted to leave his work group forthe handling of union business. Dale denied making such astatement and I credit his denial.I recommend dismissal ofthese allegations of the complaint.The complaint alleges in paragraph 5(c)(ii) that on orabout October 27 Dale delayed a steward in communicatingwith his chief steward while questioning the steward as tothe nature of the business to be discussed.Hayes testifiedthat on the same occasion as referred to in the discussionabove,Dale questioned him concerning union business. Theevidence indicates, however, that the only delay and inquiryinvolved in the situation was merely such minor amount oftime as was necessary for the department manager to satisfyhimself that the rights ofthe Companyto insure that claimsof union businessare appropriate,were maintained. I cansee no unfair labor practice in evidence on this aspect of thecase,and therefore recommend dismissal of the allegationsof Par. 5(c)(ii) of the complaint.The complaint alleges in paragraph 5(c)(iii), that Daleengaged in unfair labor practices sometime during February1972 byinsisting that the chief steward have appointmentsfor the conduct of union business.It appears from Camuse'stestimony,however, that most this issue was considered butthat no firm position was, ever taken by the Company on it.There does not appear to be a preponderance of testimonyto establish the allegations of paragraph 5(c)(iii)of the com-plaint and I recommend its dismissal.Paragraph 5(c)(iv)of the complaint alleges the commis-sion of unfair labor practices by Dale's action about April17, in delaying a chief steward while Dale tried to findanother foreman to see if the chief steward was wanted inthe other foreman's department.The evidence indicates thatthe delay involved amounted to no more than 20 minuteswhile Dale took steps to see if Camuse's presence was neces-sary. Thusthere was at most a minordelay,for sufficientcause,in the handling of the matter in question.No unfairlabor practice appears to have been involved in this reason-able and necessarydelay.I recommend dismissal of theallegations of section5(c)(iv)of the complaint.It is alleged in Par.5(c)(v) of the complaint that on orabout April 24, 1972 Dale engaged in unfair labor practicesby giving a chief steward a reprimand in retaliation for thefiling of a grievance by the chief steward. Camuse testifiedthat he was given an oral warning on April 25 or 26 becausehe had fileda grievance charge againstDale. The evidenceindicates that the reprimand was given Camuse for leavinghis work station without first securing his foreman's permis-sion.While there can be no doubt but that there were mutu-al recriminations and jockeying for the last word on manyoccasions, I cannot conclude that the evidence preponder-ances in favor of finding an unfair labor practice episode.Rather the evidence indicates that the reprimand given Ca-muse appears justified in the circumstances.I recommenddismissalof the allegations of paragraph 5(c)(v) of the com-plaint.Paragraph 5(c)(vi) of the complaint alleges that on num-erous occasions since October 24, 1971, Dale questioned thechief steward, Camuse, as to matters of union business.Camuse testified that Dale, the immediate supervisor ofCamuse, hampered him in the performance of his stewardlyduties by questioning him concerning his conduct of hisstewardly office. The evidence appears, however, to indicatethat Dale did no more than inquire as to the nature andnecessity for action on union business conducted by Ca-muse to ensure that there was not an overemphasis on griev-ances at the possible expense of productivity. I recommenddismissal of the allegations of paragraph 5(c)(vi) of the com-plaint.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Company set forthin section III,above, and there found to constitute unfair labor practices,occurring in connection with the business operations of theCompany as set forth in section I, above, have a close,intimate, and substantial relation to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing such commerce and thefree flow thereof.V THE REMEDYIn view of the findings above set forth to the effect thatthe Company has engaged in unfair labor practices affect-ing commerce, it will be recommended that it be requiredto cease and desist therefrom and from any like or relatedunfair labor practices, take such affirmative action as ap-pears necessary and appropriate to effectuate the policies ofthe Act.On the basis of the foregoing findmgs of fact and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.The Company is an employer engaged in commercewithin the purview of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the purviewof Section2(5) of the Act.3.By telling a union steward that the Company wantedno more grievancesfiled on a subject the Companyengagedin unfair labor practices defined within the scope of Section8(a)(1) of the Act. 158DECISIONSOF NATIONAL LABOR RELATIONS BOARD4.By telling a steward in the presence of the chief stew-practices as alleged in the complaint.and and another employees that it wanted no more griev-5.The aforesaid unfair labor practices affecting com-ances filed on a particular subject even if advised so to filemerce within the purview of Section 2(6) and (7) of the Act.by the Union, the Company has engaged in unfair labor[Recommended Order omitted from publication.]